 POLISH NATIONAL ALLIANCE OF THE UNITED STATES89other unions,professional employees,guards, and supervisors as de-finedin the Act .5[Text of Direction of Election omitted from publication.]s The parties stipulated that the appropriate unit is that covered bythe expired con-tract.The unit as above describedis inconformity therewith.Polish National Alliance of the United States ofNorth AmericaandHelen Paul.Case No. 13-CA-2483. July 23, 1958DECISION AND ORDEROn December 23, 1957, Trial Examiner C. W. Whittemore issuedhis Intermediate- Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in ' the copyof the Intermediate Report attached hereto.He also found that theRespondent did not engage in certain other unfair labor practicesas alleged in the complaint.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.The Re-spondent also requested oral argument.The request is hereby denied,as the record and brief, in our opinion, adequately presentthe issuesand positions of the parties.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed .3The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the relevant -findings of fact madeby the Trial Examiner, as indicated below, but not hisconclusionsor recommendations.We do not agree with the Trial Examiner that the Respondentdiscriminatorily discharged Helen Paul, the complainant herein, inviolation of Section 8 (a) (3) of the Act. On the contrary,we areof the opinion that Paul was discharged for insubordination and notas a result of her union activities.Some background of the Respondent's organizational structure is.necessary for an understanding of the issue herein.The Respondenti As no exceptions were filed,we hereby adopt, without comment, the Trial Examiner'sfinding that the Respondent did not engage in surveillance of union meetings in violationof Section 8 (a) (1) of the Act.2-Pursuantto the provisions of Section 3 (b) of the National Labor Relations Act,the Boardhas delegatedits powers in connectionwith thiscase to a three-member panel[Chairman Leedom and Members Bean and Jenkins].8In view of our disposition of this proceeding,we find it unnecessary to pass uponwhether theTrial Examinerproperly rejectedcertain evidence proffered by the Respondent.121 NLRB No. 24. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDis a fraternal benefit society which provides death, disability, andaccident insurance to its members and their beneficiaries.The execu-tive and managing body of the Respondent is its board of directorswhose members are elected at a convention every 4 years. The boardof directors is comprised of 5 elected officers : a president, 2 vice presi-dents, a secretary, a treasurer, and 10 other persons.The five officersalso constitute an executive committee which acts pursuant to theauthorization of the board of directors. It was this committee whichordered the dismissal of Helen Paul.Another elected officer isMedical Director Sadlek whose main duties are to examine and reporton all applications for insurance requiring medical examination.Helen Paul was the secretary to the medical director and she andSadlek were the only two persons in the medical department.As stated by the Trial Examiner, there existed for some time abitter and contentious dispute among the hierarchy of the Respond-ent's officers and directors, and particularly between president Roz-marek and medical director Sadlek 4 The feud encompassed suchdiverse matters as campaigning in opposition to each other at theRespondent's convention and Rozmarek's displeasure at Sadlek'sirregular attendance at the' main office.Sadlek also maintained anoutside medical practice.The Respondent's board of directors con-sidered that it had power to prescribe rules and regulations withrespect to the management of the business and that this power in-cluded jurisdiction over the attendance of the medical director atthe office and the conduct of his department. The medical director,on the other hand, was not in agreement that the directors had suchsupervisory authority over his department because in his view as aconvention-elected official, he was only responsible to the convention.The Respondent's harassment of Sadlek began in January 1956when a resolution was adopted to require him to spend at least 2hours a day at the office. In January 1957, an investigation of Paul'sduties was requested as an economy measure which Sadlek charac-terized as an attempt to paralyze the functions of his office. InMarch 1957 Sadlek's attendance was checked by other employees for a3-week period at the end of which time, on March 22, Paul wascalled into a meeting of the board of directors and asked whetherSadlek was at the office during certain days.Paul's assertion thatSadlek was present varied with the report made by the other em-ployees who had been checking on his attendance.At that samemeeting, Paul led the directors to believe that she was approvingmedical applications during Sadlek's absence and without his properconsent.Immediately after that meeting, an attempt was made to'Alliedwith Rozmarek were 3 of the 4 other members of the executive committee:VicePresidentsDymek and Lisowski;and General Secretary Foszcz.TreasurerTomaszkiewicz,the fifth member of the committee,was friendly with Medical DirectorSadlek. POLISH NATIONAL ALLIANCE OF THE UNITED STATES91have Paul relinquish a rubber stamp bearing Sadlek's signature whichPaul used, but Paul refused to do so. On April 1, 1957, Paul washanded a letter dated March 26, addressed to Sadlek, which she read,advising that the directors required 'his personal signature on allmedical applications.A few days thereafter, at an executive com-mittee meeting, the members examined several medical applicationswhich had been processed on April 1 and which bore Sadlek's initials.The committee decided that the initials on four of the applicationswere not those of Sadlek, and concluded that Paul had affixed Sadlek'sinitials in defiance of the directors' order.The committee thereupondecided to discharge Paul. She was terminated on April 24.In the Trial Examiner's view, the Respondent's board of directorsengaged in an elaborate plot to entrap Paul into committing acts ofinsubordination and the reason assigned by the Respondent for herdischarge was a pretext disguising the Respondent's real motive whichwas to punish her for her union activities.'Although Paul was noton the Union's negotiating committee, the Respondent may well havebeen aware of her union activities, as found by the Trial Examiner.However, in our opinion, the record does not support a conclusionthat this was why she was discharged. On the contrary, it is clearthat, if the Respondent had a plan, it was directed towards em-barrassing Medical Director Sadlek and making his position as diffi-cult and uncomfortable as possible. Indeed, the continuing conflictbetween the board and the medical director antedated by many monthsthe period when Paul could be said to have engaged in any militantunion activity. It is equally clear that Paul was loyal to her superior,Sadlek, and sought to protect him from his intramural opponentsand that, in so doing, she became embroiled in the feud involvinghim.Nevertheless, at the meeting of March 22 Paul gave the board a basisfor concluding that she might be approving medical applications with-out Sadlek's prior consent. If Paul was performing this function, itwould obviously be a matter of serious concern for the board. Inthese circumstances, we cannot say that the board acted unreasonablyin instructing Sadlek and Paul by its letter of March 26 that Sadlek'spersonal signature was required on all medical applications.Nor canwe agree with the Trial Examiner that there was no reasonable basisfor the executive committee to conclude that the initials on the medicalapplications examined by them thereafter were not affixed by Sadlek,but by Paul, particularly since the latter were the only two personsin the medical office and if one of them did not do it, the other musthave.President Rozmarek testified that some of the applications did6 In the main,Paul's actth itiesconsistedof efforts topersuade her fellow unionmembers atunion meetingsto demandand insist upon a$5 weekly wage increase at con-tractnegotiations between the Respondent and the Union. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot bear Sadlek's initials.The Trial Examiner accepted the testi-mony of underwriter Jasiorkowski who said that therewas seriousdoubt as to whether Sadlek actually initialed all of the applications.As to the testimony of Lisowski, a vice president, the Trial Examinerquotes his statement as, "I don't know whose initials they were."Therecord shows that this witness added, "but they certainly were not thedoctors."All of these witnesses were familiar with Sadlek's signatureover many years.In our opinion, the record clearly supports the conclusion that Paulwas discharged because the executive committee believed that she hadaffixed the medical director's initials on some of the applicationsprocessed and approved on April 1, in defiance of the board's order,and that the proximatecauseof her discharge was thecommittee'sreasonable belief that Paul had engaged in this act of insubordination.Moreover, the expressions of warning directed toward Paul for herunion activity, upon which the Trial Examiner places such reliance,are remotein point of time from her discharge, and consist of twoisolated instances.One such incident occurred at the Christmas partyin 1956 at which a reference to her union activity was made by thegeneral secretary of the company to the union president, concludingwith the warning that she was "always talking on the floor" and that"she just better be careful."The second incident also occurred inDecember 1956, and started in an argument between the company'svice president and Dr. Sadlek over dance tickets.Paul injected her-self into this argument to support Sadlek.She was rebuked by thevice president who told her she was doing too much talking and addedthat "you are doing too much talking at union meetings." It is onthese two isolated incidents that the Trial Examinerbaseshis con-clusion that the real motive for Paul's discharge was reprisal for herunionactivity although there is no evidence of companyanimus to-ward the union, apart from its disagreement with the union over therequested $5 salary increase.Upon the record as a whole, we find that the General Counsel failedto establish by a preponderance of the evidence that the Respondentunlawfully discharged Paul because of her union activities.Accord-ingly, we shall dismiss the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been duly filed and served,a complaint and notice of hearingthereon having been issued and served by the General Counsel of the National LaborRelations Board,and an answer having been filed by the above-named Respondent,a hearing involving allegations of unfair labor practices in violation of Section 8(a) (1) and(3) of the National Labor RelationsAct, asamended,61 Stat. 136,herein called the Act,was held in Chicago,Illinois,on November 13, 14, and 15,1957,before the duly designated Trial Examiner POLISH NATIONAL ALLIANCE OF THE UNITED STATES93As to the unfair labor practices, the complaintallegesand the answer denies thatthe Respondent: (1) on April 24, 1957, discriminatorily discharged employee HelenPaul in order to discourage union activities; (2) in December 1956, through itsgeneralsecretary, informed its employees that it was keeping under surveillance theUnion'smeetingsand activities; and (3) by such conduct interfered with, restrained,and coerced its employees in the exercise of rights guaranteed by Section 7 of the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses,to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.Oral argument was waived.Briefs have beenreceived from General Counsel and from the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPolish National Alliance of the United States of North America, herein calledP. N. A., is a fraternal benefit society incorporated under the laws of the State ofIllinoiswith its principal office in Chicago, Illinois. It does business in more than32 States of the United States and in Canada. It provides death, disability, andaccident benefits to its members and their beneficiaries.At the end of the calendaryear1956, it had in force more than 300,000 insurance benefit certificates valuedatmore than $250,000,000.During the same year it paid out benefits of morethan $7,600,000, of which total more than $5,000,000 was paid to members orbeneficiaries located outside the State of Illinois.During the same year, it receivedpremiums of more than $7,600,000, of which total more than $5,000,000 wasreceived directly from members outside the State of Illinois.The Respondent is engaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVED.PolishNational Alliance Office Employees Association, hereinafter called theUnion, is a labor organization admitting to membership employees of theRespondent.M. THE UNFAIR LABOR PRACTICESOn April 24, 1957, Helen Paul who since 1943 had been the secretary ofDr. Lawrence A. Sadlek, for thesameperiod medical director of the Polish NationalAlliance,was summarily discharged.'This action was without notice either toPaul or to Dr. Sadlek, and with no explanation or reason offered to her.That itwas unusual, and in violation of practice, thus to dismiss an employee, was estab-lished in the testimony of Charles Rozmarek, president of the organization.2It is General Counsel's contention thatan illegalmotive prompted the discharge:management's resentment toward and retaliation for Paul's vigorous efforts to per-suade her fellow members, among other things, to demand and insist upon a $5weekly increase at negotiating meetings in the latter part of 1956 and early 1957.The Respondent denies having had this motive and affirmatively claims, particularlythrough President Rozmarek, that Paul was fired for "insubordination," a broad termwhich he defined by alleging a number of specific derelictions.First-and before describing events bearing upon General 'Counsel's case-itshould be said that early in the hearing, as the record reveals, it became apparentthat there then existed, and had existed for some time, as bitter and contentious afamily dispute among the hierarchy of P. N. A.'s officers and directors as any createdby the imagination of Wladyslaw Reymont in "The Peasants." The Trial Examinerdeclined to receive evidence on the details and merits of the dispute.Counsel for1 She was handed the following letter dated April 23:You are hereby advised that as of April 24, 1957, your services with the Polish Na-tional Alliance will be terminated.You will kindly communicate with Mr. Bronars,for the purpose of receiving compensation due you up to said time.Rozmarek testified :(Signed)CHARLES ROZMARER,President, and Chairman Executive Committee,P. N. A.Q. Is it a practice?Do you know the practiceIn theP. N. A. In regard to dis-charge of employees?-A. Yes. If they are dismissed,they are given two weeks'notice.- 94DECISIONSOF NATIONALLABOR RELATIONS' BOARDthe Respondent repeatedlyattempted to questionGeneral Counsel'switnesses onthematter in order, he said of one, "to show thewitness' bias" and because it"affects the credibility of her testimony."Counsel was reminded thathis client,President Rozmarek, called first by General Counselas anadverse witness, hadcandidly volunteered the remark that Dr. Sadlek "is a political enemy of mine, andI cannot talk to him rationally."Counsel was then asked by the Trial Examiner,"Does political activity destroy credibility? ... I trust you wouldnot want meto feel that way about your own president?.Doesthatmeanthat you wantme to find heisnota credible witness?"Counsel replied, "Why, no, I don't."Although the existence of this intramural political controversy was a facttoo plainto be ignored during the hearing, it was clear that no witness called by either partywas not aligned with one side or the other, and so might be said to be whollydispassionate and disinterested.Credibility findings which follow, however, willrestupon grounds other than "political" animosity.There is no dispute as to the fact, and ample testimony to support-it, that HelenPaul in late 1956 and early 1957 was the most outspoken member of the Union at itsmeetings,in urging its bargaining committee to insist upon a demand for a $5increase at its negotiations with management for a new contract. She herself wasnot on the union bargaining committee (which met with management) for the1957 contract, although she served on the Union's contract committee and had beenon its bargaining committee the previous year.She also persuaded her fellowmembers to instruct their committee to opposemanagement'sefforts to obtain a3-year contract, and to diminish the bargaining unit.That management officials were awaie of Paul's vigorous activity is establishedby the following credible testimony of Albina Potapczyk, president of the Union andof its bargaining committee.At a Christmas party for both, management and em-ployees, in conversation with General Secretary Foszcz, a member of management'snegotiatingcommittee, the following occurred:So then Mr. Foszcz said to me, well, that as the president, that it was my dutyto keep my members in line.And I said, well, yes, that it probably was, andthat-but that also I expected cooperation from management and that-hesaid to me-well, I said, what do you mean should keep them in line?Keepwho in line?And he said, well, Helen Paul. She's going around talking, andnow she's running your union.And I said, Mr. Foszcz,as long asI'm presidentHelen Paulisnotrunning theunion.In fact, you'reinsultingmewhen yousay that.Because Helen Paul and I were not any special girl friends. .I said, well, what do you mean about her talking? I said, after all, she talksatmeetingsand in the wash rooms, and she's got a perfect right to talk inboth places.And so he said, well, she's always talking on the floor. By thathe wouldmeanupstairswhere most of the people are employed. . . AndI said, well, I don't know about that.And he said, well, she just better becareful.As a witness for the Respondent, Foszcz confirmedthe occasiondescribed byPotapczyk, did not specifically contradict any part of her version of the incident,but testified that he cautioned her to "maintain a control" over Paul because "I hadcertain individuals from my office deliver to me that a Miss Helen Paul has beenpesteringcertain individuals during working hours."The Trial Examiner doesnot acceptthe general secretary's uncoiroborated explanation as credible.Nowitnesswas called to support it, nor was "pestering certain individuals duringworking hours" ever claimed by the Respondent to be one of themanyreasons fordismissing Paul.Thereisalsocredible and convincing evidence that other members of manage-ment wereaware of, and resented, Paul's union activities.One such incident oc-curred in mid-December, 1956, and involved Frances Dymek, vice president ofP. N. A. and also a member ofmanagement'sbargaining committee.Dr. Sadlek'soffice is between that of Dymek and that of Chief Underwriter Thaddeus Jasior-kowski.All three offices open from a larger outer area where, among others, isthe desk of Dymek's secretary, Helen Kunioszewska.The relevant incident hap-penedafterDr. Sadlek, coming from his own office, stopped near Kunioszewska'sdesk, where Dymek was standing, and asked the two, "How come I did not get anyticketsfor the beneficiary dance they have every year?"Dymek told him he hadnot asked for them.He replied that he did not recall having had to ask for themin thepast, but had nevertheless received them.Dymek declared they had neverbeen mailedto him.At this point Helen Paul stepped from the Doctor's office,which she shared, and confirmed the Doctor's statementthat heretofore he hadreceived the tickets by mail.Dymek,as a witness-and asthe record shows amost volubleand volatileone-according to her own testimony promptly berated POLISH NATIONAL ALLIANCE OF THE UNITED STATES95Paul, saying: "Mrs. Paul, speak when you are spoken to. I am not speaking toyou. I am speaking to Dr. Sadlek. You are not telling the truth."Upon makingthis tart comment, Dymek turned on her heel and retired to her own office. Shortlyafter this, and while Dr. Sadlek was out of his office, Dymek called Paul into heroffice and again berated her for "butting into the conversation" and then said,"You are doing too muchh talking anyway." Paul asked her what she meant bythat accusation.Dymek replied, "You know you are doing too much talking atthe meetings."Paul declared, "I am not doing anything wrong. I am taking upunion matters," and left.3Upset by Dymek's treatment, Paul was found cryingwhen Dr. Sadlek returned to his office.He asked the reason, and she explained.Dr. Sadlek then went into the underwriter's office, and according to his undis-puted testimony, asked "Ted, why don't they let my girl alone.Why are theypicking on her all the time." Jasiorkowski replied, "I will tell you-most of it isher fault. ..She is putting in her two cents where she is not supposed to andespecially at the union meetings.She had better be careful."The foregoing findings lead to the reasonable inference that other members ofP.N. A.'s executive committee, which finally ordered Paul's dismissal, were asaware of, and as equally resented, Paul's union activities as has been shown in thecases of the vice president and general secretary.This conclusion is drawn despiteRozmarek's testimony to the effect that he knew nothing of Paul's union activity.Asfound more specifically below, the Trial Examiner considers Rozmarek to have beenan unconvincing witness.Furthermore,Rozmarek readily admitted having in-structed the underwriter to oversee and report to him on Dr. Sadlek's attendance athis office, and it is consistent with such conduct on the part of an organization'shighest officer to believe-particularly in view of later events-that Rozmarek wasequally concerned with Paul's activities.That Rozmarek was vehemently opposedto the Union's continuing demand is established by the credible testimony of theunion president, which is supported by that of a member of management's com-mittee-TreasurerAdam J. Tomaszkiewicz.After the union president, at aJanuary negotiating meeting, informed management that the union members hadagain voted to ask for a 1-year contract and a $5 increase, Rozmarek pointed ather, and shouted, "I'll not tolerate any dictatorship."He ordered her summarilyto go back to the union with management's counterproposal.Since there is no evidence that any official, including Dr. Sadlek, ever criticizedor complained about Paul's work as an employee during her long service, andbecause she was given neither notice nor reason when fired, the foregoing findingsestablish a strongprima faciecase sustaining the allegations of the complaint.From the maze of contradictory, conflicting, and inconsistent testimony of theseveral top officials of P. N. A. who were admittedly responsible for dismissingPaul, it is not easy to disentangle a single, unbroken thread of reasoning strongenough to withstand the most tender scrutiny and lead to any conclusion other thanan alternate one: either these responsible officers of a national organization possessthemost remarkable collective lack of memory or each, in his or her own way,was resolved on the witness stand to disregard quality and rely upon quantityof words to the end that the Trial Examiner, in desperation, would recommenddismissal of the complaint.One immediate example.As described more fully below, certain documentswere placed in evidence by the Respondent and the question was raised as towhether or not Dr. Sadlek had actually placed his own initials upon them, as underoath he said he had.Many witnesses testified about these documents in thepresence of Leo S. Mallek, general counsel of P. N. A,. and an Illinois attorney since1912.The documents, placed in evidence by his associate, on their face clearlyshow that the question of initials could not have arisen before April 1, 1957, foraThe findings as to events In Dymek's office are based upon Paul's credible testimony.Dymek's flat denial that she called Paul into her office is not credited.Not only wereother parts of her testimony on important matters self-contradictory, but her demeanoron the stand was unrestrained and bordering on the belligerentFor example,the fol-lowing colloquy.Her own counsel interrupted her tempestuous narrative by saying:Q.Well, now--A. Well,you asked me to tell you the story,so I am telling you.TRIAL EXAMINER:Just answer the questions.The WITNESS:1 turned around to Mrs Kunloszewska-TRIAL EXAMINER:You are not up here to tell a story, you are here to answerquestions.Now, your counsel will ask you questions, and I am sure he wants you toanswer them,but not something he doesn't ask you.The WITNESS:All right, sir. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe documents were not in the Doctor's possession until that date.Yet thefollowing colloquy occurred upon opening of cross-examination:Q. (by Mr.Maslanka.)Now, Mr. Mallek, when did this question aboutthe doctor's initials on these applications first come up, ifyou recall?-A. Thefirst part of April.About April 2, 3, or 4, something like that, the first weekof April.Q.Mr. Mallek, did you at anytime,at that time, as the generalcounselfor the Polish National Alliance, recommend that thesesignaturesbe checkedby some expert?-A. My associate did; Mr. Wachowski was appointed by theBoard as associatecounselin this matter.Q.When was that?-A. That was in February or March of this year.Q. Of this year?-A. Yes.Q. February or March of 1957?-A. Yes.Q. Prior to April of 1957-TRIAL EXAMINER: I thought that you said it didn't come up until April,during the first week of April; how could they come up in February or March?I think you are tangledup onthe time.The WITNESS: That is my best recollection.TRIAL EXAMINER: Well, let me interrupt, if you don'tmind.Iwould like tohave this explained. If you say it didn't come up before the first week ofApril, how could you and your co-counsel have discussed having thesignatureschecked two or three months before that?The WITNESS: I don't know when we had them checked.TRIAL EXAMINER: As an attorney, does thatmake sense?The WITNESS: It doesn't, but I don't know.Turning to the testimony of President Rozmarek,also amember of the bar.As the first witness and early in his testimony he declared that Paul was discharged"for insubordination to theBoardofDirectors of the Polish National Alliance."He said that the executivecommitteerecommended the discharge"sometime inthe latter part of April," 1957,and insistedthat never before that time- had thereever been any discussion at all about her dismissal.Thirty-two pages later in histestimony he said thata motion was made at anofficialmeeting on March 22 "todischarge her immediately," because she had declined to turn over to him themedicaldirector's signaturestampin thelatter's absence.At the same time Rozmarekdenied that counsel Mallek had advisedagainstsuch action, the denialbeing inthe followingmanner:Q. Didn't he (Mallek) say at that particularmeetingthatDr. Sadlek wasthe girl's supervisor and that he was responsible for her duties, and so forth, andthat you could not takeituponyourself to discharge her?-A.The answer iscategorically no.Thirty-one pageslater inhis testimony Rozmarek reverted to his earlier position:Q.Now, Mr. Rozmarek, in thismeetingofMarch 22nd, wasn't there amotionmade to fire Helen Paul?-A. No. . . . Not at the March 22 meeting.The Trial Examinerisunableto discover an appreciable degree of consistency inRozmarek's testimony on the foregoing point.And although, as described above,Counsel Mallek agreed that his own testimony on another matter made small sense,as to the point of the March 22 meeting the Trial Examiner is inclined to placemore reliance upon Mallek's version.He said that at that meeting:The motion was made by Mr. Spindor to discharge her and Mr. Rozmarekturned to me andI rose andI said, "I doubt very much whether under thelaw this could be done, because an employee who follows the directions of herimmediate supervisor has a right to do so, and I would ask Mr. Spindor kindlyto withdraw that motion."The foregoingexamples indicatethe difficulty in reconstructing from the testi-mony of its witnesses the events leading up to Paul's discharge which the Respondentwould have the Board believe actually brought about the dismissal.Sometime in January, at about the time of Rozmarek's angry outburst at anegotiating meeting, the first move was made by management to sever Paul's services.For the first time in her many years of satisfactory service, the board of directorssuddenly demanded from Dr. Sadlek a written report on Paul's duties and work.This demand followed amotionby one of the directors that the office of the doctor'ssecretary be eliminated and a part-time worker be substituted.Despite the factthat there was much heated discussion at subsequent board meetings in February POLISH NATIONAL ALLIANCE OF THE UNITED STATES97regarding the report on Paul's duties, no formal action was then taken to dismissPaul.InMarch,however,by various methods Rozmarek and others began a course ofaction which finally culminated in the discharge.Despite the seriously conflicting and contradictory testimony about it by theseveralwitnesses of management status, an attempt will be made to reconstructcertain occurrences at the March 22 meeting of the board of directors.Itwas calledon Friday,the last day of a week when Dr.Sadlek had been out of Chicago at-tending a medical convention-a fact well known to Rozmarek.Paul was summonedbefore the Board.Rozmarek asked her how long the Doctor would be away. Shereminded him that she had informed his secretary the week before that Dr. Sadlekwould be out all the current week.He then asked her,seriatim,whether Dr. Sadlekhad been at his office on each of the days of the preceding week, March 11 through15.Paul told him that he had been in on all days but March 13 and 15.Since the Respondent claims, through its answer and the testimony of Rozmarekand Dymek,that Paul lied to them about Dr.Sadlek's presence on the dates shecited,and that her lying was one of the items of "insubordination" causing herdischarge,itmay be well to interrupt description of the March 22 meeting to disposeof this claim.In the first place,and despite Rozmarek's confused testimony, it isquite apparent that he did not call Paul into the meeting to obtain information, butwith the obvious intent of entrapping her.This is established by his early testimonywhen he declared:We had called Paul in,because we knew it was a matter of factthat the doctorwas not present those days . . . I knew that from Mr. Jasiorkowski(the under-writer whose office adjoined that of Dr. Sadlek).Itmay be that Rozmarek,an attorney, faintly discerned the unsavory significanceof this admission,for immediately after making it, there occurred the following:A. I think I found that out shortlyafterthe meeting, but we knew from othersources that the doctor was not present.Q. Shortly after the meeting-you mean the meeting of March 22?-A.That's right.Q. Now, from what other sources did you know this?-A. We have ourlady vice president who has an adjacent office there.Q. Didyou discuss thiswith her?-A.I believe I have.Q.When?-A. Sometimes before"themeeting.Q. How much before?-A. Oh, may have been a day before, a half a daybefore.From this point Rozmarek's testimony became increasingly vague and evasive untilhe finally said:A.Well, I don't remember,specifically, but I think I have mentioned severaltimes that the'doctor has taken time off.Well, I can'tsay, specifically.If the man's name was mentioned there, w:would discuss his attendance.If it wasn'tmentioned,we wouldn'tdiscuss hiiattendance.Therewould be no occasion to.In any event,after Paul had answered Rozmarek's specific questions as to dates,she was not asked to support her recollection by producing her own daily records, norwas her recollection otherwise challenged.She was not then or at any time beforeher discharge accused of lying on March 22, and at no time was she provided with anopportunity to meet such accusation.To deal with this point at once, the Trial Examiner is convinced and finds that thereis no merit in, and no credible evidence to support,the Respondent's claim that Paullied to the directors on March 22, nor that its belief that she lied actually played anypart in its motive to dismiss her.At most,itwas a mere afterthought,a pretextafter the event.The record is without credible evidence that Dr.Sadlek was not present, for alimited period as has been his habit for many years,on the dates citedby Paul.Atmost,there is only the testimony of dubious value on its face to the effect thatJasiorkowski and two girls in nearby offices did not happen to see him on these dates.Since it is well established that each of the three was not in his or her place at alltimes each day, their testimony has scant weight, in the opinion of the Trial Examiner.Furthermore, Paul's testimony is undisputed by Rozmarek that at the March 22meeting he told her, after she had replied to his queries, "Who should know better ifI didn't,when he comes to his own office." Finally, the discrepancies in the testi-487926-59-vol. 121-8 98DECISIONSOF NATIONALLABOR RELATIONS BOARDmony of Rozmarek and Jasiorkowski as to purported "records" of the doctor's at-tendance are so marked as to cast serious doubt as to whether they were records madedaily or prepared later.Early in the hearing, Rozmarek declared that he had writtenrecords prepared by Jasiorkowski covering "probably a year, year and a half."Onthe contrary, Jasiorkowski said that such "records" began being kept, by himself andothers, on "March the first of this year." 4Although it might appear that Rozmarek initiated having the medical director'sattendance kept under surveillance by the underwriter as a means of somehow dis-crediting the man who, he volunteered, was his "political enemy," upon closer scrutinyof the facts and circumstances it is more reasonable to believe that the move was madeto prepare a possible trap for Paul.There is not the slightest evidence that Dr.Sadlek himself was ever asked about his absences on the dates in question, eitherbefore or after Paul's discharge.The entire episode, so far as the record indicates,was used only as one of the pretexts for firing Paul.Returning now to other occurrences at the March 22 meeting of the directors.After Rozmarek had finished his questions about the doctor's attendance, he askedher who "approved" the "medical applications" in his absence.She told him shedid by use of the doctor's facsimile signature, a rubber stamp.Vice PresidentDymek then inquired if she communicated with the doctor and she said she did not.Treasurer Tomaszkiewicz asked if the doctor communicated with her by telephoneand she replied in the affirmative.Paul then was excused from the meeting.Since it was a claim of Rozmarek, during his examination, that one of the reasonsfor firing Paul was that she "had no business to usurp the functions of a doctor" bystamping the applications, it may be well to consider that matter at once.The Re-spondent offered no credible evidence to support the accusation.The credible testi-mony of both Dr. Sadlek and Paul is to the effect that Paul used the doctor's signa-ture stamp only when and as instructed to do so by the doctor himself, and that thispractice had been followed nearly every day for a period of nearly 15 years, withoutquestion by anyone up to March 22, 1957. It is clear that whatever she did in thisrespect, it was upon direction of her immediate supervisor, the medical director ofP.N. A.5The Trial Examiner finds no merit in Rozmarek's claim that Paul's use of thestamp was either an actual or permissible cause of discharge.As counsel Mallekwarned Rozmarek regarding the incident next described, "an employee who followsthe directions of her immediate supervisor has a right to do so."After Paul left the meeting, Rozmarek promptly sent one of the directors tobring him Dr. Sadlek's signature stamp.Paul informed this individual that Dr.Sadlek had given her definite instructions not to permit the stamp to go out of herpossession, and she declined to release it.As a witness, Dr. Sadlek confirmed thefact that he had so instructed Paul.Itwas upon the director's return to the meeting and his report to Rozmarek thatthe above-described motion was made to discharge Paul at once. It was considered.Then it was withdrawn after Mallek warned Rozmarek of -the possible legalconsequences of such action.The directors then referred the question of firing Paul to its executive committee,which consists of P. N. A.'s officers. It is plain that at the conclusion of theMarch 22 meeting management had not yet been successful in creating or findinga legal pretext for ridding the organization of a troublesome union member.Paul was out ill for the next several days.Upon her return on April 1, she was handed the following letter, addressed toDr. Sadlek and signed by Mallek.At the last meeting of the P. N. A. Board of Directors, held on the 22nd ofMarch, 1957, the following action was taken: Director Spindor made a motionthat every application for beneficial membership in P. N. ,A. that is a medical* In his brief, counsel for' the Respondent admits : "We recognize that the ultimatedetermination of whether the report of Helen Paul was false or true, has no controllingsignificance in this .mse "5 An additional example of the inconsistency of the Respondent's documents and testi-mony of its own witnesses is with reference to when its officials became aware of theuse of the doctor's stamp.In the report of its executive committee, submitted to theboard of directors after the discharge and relating to it, It is stated that in January orFebruary, during its investigation of Paul, it learned that she used the rubber stamp.Asa witness. Rozmarek stated, and repeated, that no check had been made "prior to March22" as to how the applications were approved,and also declared"the first time I everheard of that stamp" was on March 22. POLISH NATIONAL ALLIANCE OF THE UNITED STATES99applicationmust be personallysignedby the medical director of the P. N. A.This motion was seconded and passed by the body, and this is to inform thedoctor ofthis motion.Paul read this letter at once, and gave it to Dr. Sadlek when he came in later thesame day.-It ishere noted that the foregoing letter, although written on Tuesday, March 26,and addressed not to Paul but to the doctor, and despite the undisputed testimonyof Dr. Sadlek that he was at the office between March 26 and April 1, was helduntilPaul's return to the office nearly a week later, and then given to her, andnot to the doctor.Dr. Sadlek admitted,as a witness,"when I received this letter, I was a littleperturbed and aggravated."Nevertheless, according to the uncontradicted testi-mony of both himself and Paul, he placed his own initials upon some eightapplications and then she used his signature stamp at his instruction.It isthe Respondent's claim that Paul, not the doctor, placed his initials uponsomeof these applications, and that this was the culminating reason for her dis-charge.But as noted earlier in this report, not only was Paul never accused of sodoing, before her discharge, but she was not informed of this purported reasonat the time of her discharge.Nor is there any credible evidence in the record toestablish any reasonable belief, on the part of any member of the executive committee,which dismissed her, that Paul had placed the doctor's initialsupon any of thedocuments.Even Rozmarek, the president, admitting that he was "not an experton this thing," further admitted that neither he nor any one else in his organizationconsulted "an expert," until "later on" which, as other evidence shows, was afterthe discharge.Rozmarek admitted that he neither "knew" nor had decided "whoseinitials they were," and he did not compaie the initials on the disputed documentswith anything except his own "impression," and said that he based his conclusionupon what the underwriter had told him. The underwriter, Jasiorkowski, how-ever, as a witness said only that he told Rozmarek that there "was serious doubt"whether or not the doctor was abiding by the resolution of March 22.The samewitness said that he told the board of directors that the questioned initials "did notappear to be the initials of the medical director."General Secretary Foszcz, as awitness, candidly admitted that at the time of the executive board meeting "Icouldn't say who made the initials."Vice President Lisowski testified, "I don'tknow whoseinitialsthey were."Even General Counsel Mallek-other parts of whose testimony has been quotedabove-after stating that he formed an "opinion" to the effect that the disputedinitialswere not made by the doctor, admitted that although "as anattorney" itwas not his habit to "form an opinion without asking the parties involved," hedid so in this case.In any event, Mallek answered "I think that's correct," when asked by Mr.Maslanka:Now, as a matter of fact, there was no check made of the doctor's signatureon these various documents until many months after Helen Paul was dis-charged, and long after she filed a charge with the Labor Board, isn't thatcorrect?As found above, Paul was fired on April 24. The same day she filed a chargeagainst the Respondent.The charge was received by the Respondent on April 26.After the charge was filed, the executive committee submitted a report to the boardof directors concerning its previous action. In addition to the extravagant, unsup-ported, alleged reasons for her dismissal described above, this report also claimsthat Paul, "in defiance" of the resolution of March 22, "continued to approve medicalapplications in the absence of the Medical Director."No evidence on this pointwas offered.In summary, the Trial Examiner is convinced and finds that the episode involvingthe applications of April 1 was but another pretext for Paul's dismissal.Theexecutive committee, led by Rozmarek, having been cautioned by Mallek on March22 to the effect that the law protected her from being fired on the claim of "insub-ordination" when in fact she had obeyed her superior, apparently attempted togive some semblance of validity to the claim of falsified initials by making no inquiryof either the doctor or Paul, or of making any investigation of the matter.Bymaking no investigation, asking no questions, it appears that the members of the'executive committee trusted that their unfounded "impressions" and "opinions" weresufficient basis for action.There is no merit to this claimed reason for her discharge. 100DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the contrary, the Trial Examiner is convinced by the credible evidence thatthe real motive for Paul's discharge was to punish Paul for her militant union activityand to discourage other union members from like activity, and that her dismissalwas discriminatory and interfered with, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act.The preponderance of credibleand undisputed testimony in the opinion of the Trial Examiner, leads to this con-clusion.Shortly after the general secretary's admitted warning that because of herunion activities Paul had "better be careful," and the similar rebuke directly to Paulby Vice President Dymek, the abortive attempt was made to eliminate her position.In March, her discharge was only prevented by Mallek's warning that to dismiss heron the grounds advanced might be in violation of the labor laws.And in April,having presented her, and not the doctor, with new instructions for him to follow,itproceeded to discharge her, without accusation or investigation, on the strangeand unsupported claim that she had, in effect, aided the doctor in disobeying hisinstructions.In conclusion, the Trial Examiner considers the evidence insufficient to sustainthe allegation of the complaint that certain of the Respondent's officials informedemployees that union meetings were being kept under surveillance.Although thereis credible testimony to the effect that in January, at a negotiating meeting, Roz-marek declared that only three people at the union meeting wanted to stick by the$5 wage demand, such declaration is neither a clear nor a thinly veiled announce-ment of surveillance.There is no testimony that Rozmarek indicated from whom,if anyone,he obtained such information.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the Respondent's operations described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Helen Paul immediate and fullreinstatement to her former or substantially equivalent position, without loss ofseniority or other rights and privileges, and that it make her whole for any loss ofpay suffered by her by paying to her a sum of money equal to that which she wouldhave earned from April 24, 1957, to the date of the Respondent's offer of rein-statement,less her net earnings during said period,and in a manner consistentwith Board policy as setout inF.W.Woolworth Company(90 NLRB 289) andCrossett Lumber Company(8 NLRB 440).Itwill further be recommended that the Respondent, upon reasonable request,make available to the Board and its agents all payroll and other records pertinentto an analysis of the amount due as back pay.Since the violations of the Act which the Respondent committed are persuasivelyrelated to other unfair labor practices proscribed by the Act, and the danger oftheir commission in the future is to be anticipated from the Respondent's conductin the past, the preventive purpose of the Act will be thwarted unless the recom-mendations are coextensive with the threat. In order to make more effective theinterdependent guaranties of Section 7 of the Act, to prevent a recurrence of unfairlabor practices, and thereby minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, it will be recommended thatthe Respondent cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record asa whole, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Polish National Alliance Office Employees Association is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of HelenPaul, as found herein, thereby discouraging membership in and activity on behalf MILLWRIGHTS LOCAL 1102101of the above-named labor organization,theRespondent has engaged in and isengaging in unfair labor practiceswithin themeaning of Section 8 (a) (3) ofthe Act.3.By interferingwith,restraining,and coercing employees in the exercise of rightsguaranteed in Section7 of the Act, theRespondent has engaged in unfair laborpractices within the meaning of Section8 (a) (1) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Millwrights Local 1102, United Brotherhood of Carpenters andJoiners of America,AFL-CIO ;United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO;United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,CarpentersDistrict Council of Detroit,Wayneand Oakland Counties andVicinityandDon Cartage Co. Inc.Case No. 7-CD-26. July 23,1958DECISION AND ORDER QUASHING NOTICE OF HEARINGThis proceedingarisesunder Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofsection 8 (b), the Board is empowered and directed to hear and de-termine the dispute out of which such unfair labor practice shallhave arisen...."On October 11, 1957, Don Cartage Co., Inc., referred to hereinafteras the Company, filed a charge with the Regional Director for theSeventh Region, alleging that Millwrights Local 1102, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, hereinafterreferred to as Local 1102; United Brotherhood of Carpenters andJoiners of America, AFL-CIO, hereinafter referred to as the Inter-national;and United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Carpenters District Council of Detroit, Wayneand Oakland Counties and Vicinity, hereinafter referred to as DistrictCouncil, had engaged in and were engaging in, certain unfair laborpractices within the meaning of, Section 8 (b) (4) (D) of the Act.The charge alleged in substance that Local 1102, the International,and the District Council, had engaged in and were engaging in actionwhich induced and encouraged the-employees of the Company andemployees of other employers, to engage in a concerted refusal towork in the course of their employment with an object of forcing orrequiring the Company to assign particular work to employees whoare members of Local 1102 rather than to employees who are membersof Riggers Local 575, International Association of Bridge, Structuraland Ornamental Ironworkers, AFL-CIO, hereinafter referred to as121 NLRB No. 30.